214 F.2d 132
Henry C. SHIVER, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 12033.
United States Court of Appeals Sixth Circuit.
June 4, 1954.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur F. Lederle, Judge.
John Schroder, Cincinnati, Ohio, for appellant.
Fred W. Kaess, Dwight K. Hamborsky, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
This case come on to be heard upon the record and briefs and oral argument of counsel on an appeal from an order overruling a motion to vacate sentence.


2
And it appearing that the appellant in this case was represented by counsel and was fully advised of his rights by counsel and by the trial court, and thereafter voluntarily pleaded guilty to the crime charged in the indictment;


3
And it further appearing therefore that there was in this case no question of an extrajudicial confession;


4
It is ordered that the order of the District Court overruling appellant's motion to vacate sentence be and it hereby is affirmed.